Citation Nr: 0706957	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1989 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is competently diagnosed with multiple 
sclerosis.  

3.  There is no evidence that the veteran had symptoms of 
multiple sclerosis during her military service.  

4.  The veteran developed bilateral numbness of the hands 
within seven years after her discharge from military service; 
competent medical opinion asserts that this numbness was a 
manifestation of multiple sclerosis.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by multiple sclerosis is due to disease 
may be presumed to have been incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307(a)(3), 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical record (SMR) does not show that 
she was diagnosed with multiple sclerosis during her military 
service.

Service connection may be granted for multiple sclerosis if 
the disease becomes manifest within seven years of discharge 
from military service, even if the disease was not diagnosed 
during military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran was discharged from service in April 1993.  She 
received VA medical treatment in April 1994, May 1994, and 
June 1994 for numbness in her hands and anterior thighs.  

In May 1994, the physician noted that tests were done to rule 
out neuropathy and bilateral carpal tunnel syndrome and both 
tests resulted in a negative diagnosis.  In June 1994, the 
physician also noted that the veteran had color changes in 
her hands.  

The veteran's multiple sclerosis was diagnosed in January 
2002 by the Guilford Neurologic Associates.  Dr. C.A.W. noted 
that the veteran initially came in on January 23, 2002, with 
numbness and tingling in her left leg and that a magnetic 
resonance imaging (MRI) scan of the veteran's cervical spine 
at the C3 level was consistent with a multiple sclerosis 
lesion.  

The physician also noted that, on January 17, 2002, the 
veteran had a MRI scan of the brain that showed prominent 
white matter abnormalities suspicious of multiple sclerosis.  
As a result of those two MRI scans the veteran was diagnosed 
with relapsing/remitting multiple sclerosis.  

The veteran's diagnosis was confirmed at the VA medical 
examination in March 2004 when the VA physician noted that 
the x-ray studies showed multiple sclerosis.  

Based on the medical evidence, the Board finds that the 
veteran does have a current disability manifested by multiple 
sclerosis.  

The veteran asserts that the above-cited numbness of her 
hands in April 1994 represented an onset of multiple 
sclerosis, and that the presumption of service connection 
should apply.  As discussed hereinbelow, there is competent 
medical opinion both supporting and refuting that assertion.  

As noted, the veteran's current disability of multiple 
sclerosis was diagnosed in January 2002 by Guilford 
Neurologic Associates.  In an April 2002 letter, a physician 
from that provider noted the veteran's previous VA treatments 
and stated that the veteran's symptoms, noted by VA as carpal 
tunnel syndrome (spontaneously resolved), could easily have 
actually been an initial attack of multiple sclerosis.  

In an August 2004 opinion, the same physician from Guilford 
Neurologic Associates opined that "given that she (the 
veteran) ha[d] a known cervical cord lesion and ha[d] no 
known multiple sclerosis, at this time (April-May 1994) it 
[was] absolutely possible and even probable that her 
bilateral hand numbness was due to an initial attack of 
multiple sclerosis at that time."  

The Board finds that the medical evidence from Guilford 
Neurologic Associates constitutes competent medical evidence 
supporting the veteran's contention that her claimed multiple 
sclerosis became manifest during the presumptive period.  

However, a VA medical opinion weighs against the veteran's 
claim.  The veteran was examined by a VA neurologist, in 
March 2004.  The examiner noted that the veteran had a 
history of numbness in the legs in the "mid-nineties" and 
at the time of the examination had slight delay in toe 
identification and trace abnormalities in the feet.  

The physician also noted that, on the x-ray study, there was 
multiple sclerosis and that the exact date of onset of 
roentgen change would never be possible to define.  

In an April 2004 addendum, the VA examiner opined that the 
veteran's wrist numbness had not caused weakness, loss of 
reflexes or change in light touch, vibration, or joint sense 
in her arms or hands.  

The VA examiner concluded that the numbness in the veteran's 
wrist in the 1990's was not caused by her current multiple 
sclerosis.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, the VA examiner had access to the claims file, 
while the Guilford Neurologic Associates physician did not.  
However, since the veteran's symptoms did not begin in 
service, there is nothing in the veteran's VA claims file, to 
include the SMR, which would cause the opinion of the VA 
examiner to be more competent than that of the non-VA 
physician on questions of etiology.  

On careful review of the medical opinions of the VA examiner 
and the non-VA physician, the Board finds that those opinions 
are equally competent and persuasive.  Accordingly, on 
careful consideration, the medical evidence in this case is 
found to be in equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the medical evidence to be in relative 
balance in showing that the currently demonstrated multiple 
sclerosis as likely as not became manifest to a degree of 10 
percent during the presumptive period following the veteran's 
discharge from service.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for the claimed multiple sclerosis is warranted.  



ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


